Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  
In Paragraph [0058], line 1 and line 5, the specification states “Fig. 15” despite the drawings not containing a Fig. 15. It is suggested to edit this to “Fig. 14.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "first biasing member" and “second biasing member” in lines 1 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim. Further the instance of a first and second spring appear to be a case of double inclusion of those elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaupert (US 20150041422, hereinafter Kaupert).
Regarding claim 1, Kaupert discloses a pin actuator (Paragraph [0023]) assembly for a telescoping boom (Paragraph [0038]), the pin actuator (Paragraph [0023]) assembly comprising: a locking head (Fig 2. locking head 2) comprising a base (Fig 1. unnumbered), an operating plate (Fig 1. operating plate attached to hydraulic cylinder 7) operably coupled to the base (Fig 1. base body 3), one or more cylinder pins (Fig 1. Coupling device 5) and/or one or more section lock arms (Fig 1. two releasing devices 4) movable in response to movement of the operating plate (Fig 1. operating plate attached to hydraulic cylinder 7) relative to the base; an actuator (Paragraph [0023]) operably coupled to the operating plate (Fig 1. operating plate attached to hydraulic cylinder 7) and configured to move the operating plate (Fig 1. operating plate attached to hydraulic cylinder 7) relative to the base (Fig 1. base body 3), the actuator (Paragraph [0023]) comprising an electric motor (Paragraph [0023]) and a drive arm (Fig 6. hydraulic cylinder arm 7a), wherein the electric motor (Paragraph [0023]) is configured to drive the drive arm (Fig 6. hydraulic cylinder arm 7a) between an extended drive arm (Fig 6. hydraulic cylinder arm 7a) position 
However, in an alternate embodiment the mitigation device is shown in detail and as having;
a housing (Fig 6.) a rod (Fig 6. hydraulic cylinder arm 7a) movable relative to the housing (Fig 1. hydraulic cylinder 7) and operably coupled to the actuator (Paragraph [0023]) a first biasing member (Fig 2. springs 8) coupled between the rod (Fig 6. hydraulic cylinder arm 7a) and the housing (Fig 6.) and a second biasing member (Fig 2. springs 8) coupled between the rod (Fig 6. hydraulic cylinder arm 7a) and the housing (Fig 6.).
It would have been obvious at the effective filing date to place the schematically shown devices in a single housing as in Fig. 6 of the reference in order to protect them from damage during use.
Regarding claim 2, Kaupert discloses the one or more cylinder pins (Fig 1. Coupling device 5) are movable between a retracted pin position and an extended pin position (Paragraph [0039]) in response to movement of the operating plate (Fig 1. operating plate attached to hydraulic cylinder 7) relative to the base (Fig 1. base body 3); and the one or more section lock arms (Fig 1. two releasing devices 4) are movable between a locking position and an unlocking position (Paragraph [0047]) in response to movement of the operating plate (Fig 1. operating plate attached to hydraulic cylinder 7) relative to the base (Fig 1. base body 3).
	Regarding claim 3, Kaupert discloses a drive arm (Fig 6. hydraulic cylinder arm 7a) from a neutral drive arm position (Fig 6. hydraulic cylinder arm 7a, Paragraph [0041]) to the retracted drive arm position (Fig 6. hydraulic cylinder arm 7a, Paragraph [0041]) causes a first force to be applied to the motion mitigator (Fig 1. Hydraulic cylinder 7, tension springs 8) and movement of the drive arm (Fig 6. hydraulic cylinder arm 7a) from the neutral drive arm position (Fig 6. hydraulic cylinder arm 7a, Paragraph [0041]) to the extended drive arm position (Fig 6. hydraulic cylinder arm 7a, Paragraph 
Regarding claim 4, Kaupert discloses a first biasing member (Fig 2. Tension spring 8) is a first spring and the second biasing member (Fig 2. springs 8) is a second spring.
	Regarding claim 7, Kaupert discloses A telescoping boom (Paragraph [0038]) for a crane, the telescoping boom (Paragraph [0038]) comprising: a base section (Fig 1. base body 3); a plurality of telescoping sections movable relative to the base section (Fig 1. base body 3) to adjust a length of the boom; a boom actuator (Paragraph [0023]) disposed within the base section (Fig 1. base body 3) operable to move a telescoping section of the plurality of telescoping sections to adjust the length of the boom; and a pin actuator (Paragraph [0023]) assembly operably connected to the boom actuator (Paragraph [0023]), the pin actuator (Paragraph [0023]) assembly comprising: a locking head (Fig 2. locking head 2) comprising a base (Fig 1. base body 3), an operating plate (Fig 1. operating plate attached to hydraulic cylinder 7) operably coupled to the base (Fig 1. base body 3), one or more cylinder pins (Fig 1. Coupling device 5) one or more section lock arms (Fig 1. two releasing devices 4) movable to selectively engage a telescoping section of the plurality of telescoping sections in response to movement of the operating plate (Fig 1. operating plate attached to hydraulic cylinder 7) relative to the base (Fig 1. base body 3); a pin actuator (Paragraph [0023]) operably coupled to the operating plate (Fig 1. operating plate attached to hydraulic cylinder 7) and configured to move the operating plate (Fig 1. operating plate attached to hydraulic cylinder 7) relative to the base (Fig 1. base body 3), the pin actuator (Paragraph [0023]) comprising an electric motor (Paragraph [0023]) and a drive arm (Fig 6. hydraulic cylinder arm 7a), wherein the electric motor (Paragraph [0023]) is configured to drive the drive arm (Fig 6. hydraulic cylinder arm 7a) between an extended drive arm (Fig 6. hydraulic cylinder arm 7a) position and a retracted drive arm (Fig 6. hydraulic cylinder arm 7a) position; and a motion mitigator having two tension springs (Fig 1. Tension springs 8, Figs 5a-c.). 

However, in an alternate embodiment the mitigation device is shown in detail and as having;
a housing (Fig 6.) a rod (Fig 6. hydraulic cylinder arm 7a) movable relative to the housing (Fig 1. hydraulic cylinder 7) and operably coupled to the actuator (Paragraph [0023]) a first biasing member (Fig 2. springs 8) coupled between the rod (Fig 6. hydraulic cylinder arm 7a) and the housing (Fig 6.) and a second biasing member (Fig 2. springs 8) coupled between the rod (Fig 6. hydraulic cylinder arm 7a) and the housing (Fig 6.).
It would have been obvious at the effective filing date to place the schematically shown devices in a single housing as in Fig. 6 of the reference in order to protect them from damage during use.
Regarding claim 8, Kaupert discloses one or more cylinder pins (Fig 1. Coupling device 5) are movable between a retracted pin position (Paragraph [0039]) disengaged from a telescoping section of the plurality of telescoping sections (Paragraph [0038]) and an extended pin position (Paragraph [0039]) engaged with a telescoping section of the plurality of telescoping sections (Paragraph [0038]); and the one or more section lock arms (Fig 1. two releasing devices 4) are movable between a locking position to lock a section locking pin (Fig 1. Coupling device 5) on a telescoping section of the plurality of telescoping sections (Paragraph [0038]) and an unlocking position to unlock the section locking pin (Fig 1. Coupling device 5) on a telescoping section of the plurality of telescoping sections (Paragraph [0038], [0047]).
Regarding claim 9, Kaupert discloses movement of the drive arm (Fig 6. hydraulic cylinder arm 7a) from a neutral drive arm position (Fig 6. hydraulic cylinder arm 7a, Paragraph [0041]) to the retracted drive arm position (Fig 6. hydraulic cylinder arm 7a, Paragraph [0041]) causes a first force to be applied to the motion mitigator (Fig 1. Hydraulic cylinder 7, tension springs 8) and movement of the drive arm (Fig 6. hydraulic cylinder arm 7a) from the neutral drive arm position (Fig 6. hydraulic cylinder arm 7a, Paragraph [0041]) to the extended drive arm position (Fig 6. hydraulic cylinder arm 7a, 
Regarding claim 10, claim 10 is rejected for substantially the same rationale as claim 4.
Allowable Subject Matter
Claims 5-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the closest prior art Kaupert does not teach a second spring that resists in one direction and a first spring that resists in the opposite direction.
Regarding claim 6, the closest prior art Kaupert does not teach a first force that moves the rod against the second spring and a second force that moves the rod against a first spring.
Regarding claim 11, the closest prior art Kaupert does not teach a second spring that resists in one direction and a first spring that resists in the opposite direction.
Regarding claim 12, the closest prior art Kaupert does not teach a first force that moves the rod against the second spring and a second force that moves the rod against a first spring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GATELY III whose telephone number is (571)272-8716. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Charles Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.J.G./Examiner, Art Unit 3655                                                                                                                                                                                                        




/CHARLES A FOX/               Supervisory Patent Examiner, Art Unit 3655